Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154494                                                                                               Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 154494
                                                                    COA: 325883
                                                                    Mackinac CC: 2012-003474-FH
  GARY MICHAEL TRAVER,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 2, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the trial court erred by providing written instructions to the jury
  on the elements of the charged offenses but not reading those instructions aloud to the
  jury; (2) whether the trial court’s instructions on the charge of possession of a firearm
  during the commission of a felony, MCL 750.227b, fairly presented the issues to be tried
  and adequately protected the defendant’s rights; (3) whether the defendant waived any
  instructional errors when his attorney expressed satisfaction with the instructions as
  given, see People v Kowalski, 489 Mich. 488 (2011); (4) what standard of review this
  Court should employ in reviewing the Court of Appeals decision to order an evidentiary
  hearing on the ineffective assistance of counsel claim; and (5) whether the Court of
  Appeals erred under the applicable standard when it ordered an evidentiary hearing for
  defendant to establish the factual predicate for his claim that his trial counsel was
  ineffective for failing to properly advise him of the potential consequences of
  withdrawing his guilty plea. See MCR 7.211(C)(1)(a)(ii) and People v Ginther, 390
Mich. 436, 445 (1973). The parties should not submit mere restatements of their
  application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2017
           t0131
                                                                               Clerk